Opinion filed August 18, 2016




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-16-00228-CR
                                    __________

                         IN RE GAGE BOLERJACK


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Gage Bolerjack, Relator, has filed an original mandamus proceeding in this
court. He asserts that he has been indicted for various offenses, including murder,
and he requests that we direct the judge of the 142nd District Court of Midland
County to set bail in an appropriate amount. Relator states that he has been in jail
for over a year and that his bail has been set at an excessive amount. We deny
Relator’s request for mandamus relief.
      We note that Relator attached no documentation to his petition for writ of
mandamus. He has not presented this court with a certified or sworn copy of any
motion or order showing the matter complained of as required by TEX. R.
APP. P. 52.3. Therefore, we hold that Relator has not presented us with an adequate
record to demonstrate that he is entitled to mandamus relief. See Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992). Furthermore, mandamus is not the appropriate
remedy in this situation because Relator has an adequate remedy at law. To
challenge the amount or conditions of bail, a person may file a pretrial writ of habeas
corpus in the trial court and may appeal the trial court’s ruling thereon. Ex parte
Smith, 178 S.W.3d 797, 801 (Tex. Crim. App. 2005); In re Herrera, No. 05-14-
00394-CV, 2014 WL 1477922 (Tex. App.—Dallas Apr. 14, 2014, orig. proceeding)
(mem. op.).
      We deny Relator’s petition for writ of mandamus.


                                                            PER CURIAM


August 18, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2